Detailed Office Action
	The communication dated 1/6/2021 has been entered and fully considered. Claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 7, and 9-11 are objected to because of the following informalities:
Claims 1 and 10, lines 1-2: replace “An additive manufacturing method of build a manufacturing object by building of” with “An additive manufacturing method for building an object by”.
Claims 1 and 10, line 6: delete “manufacturing”.
Claim 1, line 17 and claim 10, line 37: replace “comprises crystalline” with “comprises a crystalline”.
Claim 3, line 9: delete “by the building”.
Claim 7, lines 4-5: replace “the manufacturing object is built on the worktable by the building” with “the object is built on the worktable”.
Claim 9, line 2: add “material” after “powder”.
Claim 10, lines 18-19: replace “the manufacturing object being built on the worktable by the building” with “the object being built on the worktable”.
Claim 10, 5th paragraph should be deleted. This paragraph reads: “the working region includes one or more channels connecting the inside and outside of the working region”. This limitation is identical to the 2nd paragraph of claim 10 that reads: “providing one or more channels connecting the inside and the outside of the working region”.
Claim 10, 10th paragraph should be deleted. This paragraph reads: “introducing a fluid into a crack progressing into an un-fused portion of the powder material from the outside of the storage through the channel to forcibly cool one of the sintered portion or the fused portion, and the un-fused portion of the powder material”. This limitation is identical to the 3rd  paragraph of claim 10.
Claim 11, line 3: delete “manufacturing”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 in line 4 recite the limitation of “thinly” and in line 7 recite “thin”.  Thinly and thin are relative terms which renders the claim indefinite. The extent of thinness is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear whether 1 cm or 1mm or 1 micron can be considered thin. Claims 2-9 and 11-15 are dependent on claims 1 and 10 and are rejected as well. For the purpose of examination, the Examiner interprets a layer of powder that is laid upon a surface in any laser sintering 3D printing method and as thinly developed powder material.
Claim 4 in lines 4-5 recites the limitation “the pressure measurement unit and the flow rate controller control to suppress introduction of the fluid”. It is not clear what parameter is controlled in order to suppress introduction of the fluid. As such, this claim is unclear and rejected. For the purpose of examination, the examiner interprets that either pressure or flow is controlled. 
Claim 8 recites the limitation "the fluid discharge path" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 8 and is rejected as well.
Claim 10 in lines 29 to 31 recite the limitation “controlling to connect the channel with the intra-storage channel via an intra-storage connecting portion”. It is not clear what parameter is controlled for this connection to be made. Claim 11-15 are dependent on claim 10 and are rejected as well. For the purpose of examination, the Examiner interprets this limitation as “connecting the channel with the intra-storage channel via an intra-storage connecting portion”.
Claim 12 recites the limitation "the fluid discharge path" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 dependent on claim 12 and is rejected as well.
Claim 13 recites the limitation "the fluid discharge path" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is dependent on claim 13 and is rejected as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OBERHOFER (US-2007/0001342), hereinafter OBERHOFER. Note that the italicized text below are the instant claims.
Regarding claim 1, OBERHOFER discloses An additive manufacturing method of build a manufacturing object by building of repeating formation of one of a sintered portion or a fused portion by selectively heating a thinly developed powder material within a working region on the basis of drawing data derived from three-dimensional data of the manufacturing object and further formation of a new thin layer on one of the sintered portion or the fused portion {see section 112(b) above for thinly and thin, [abstract], [0035] note CAD data, [FIG. 1] see the layer wise manufacturing}, 
the additive manufacturing method comprising: providing one or more channels connecting the inside and the outside of the working region {[0034], [FIG. 4] 500 are channels and note the arrows going in and out of working region 300}; 
and introducing a fluid into a crack progressing into an un-fused portion of the powder material through the channel after completion of building to forcibly cool one of the sintered portion or the fused portion, and the un-fused portion of the powder material {[0021] note cooling after completion of the built, note the powder material that is non-solidified that is interpreted and un-fused, also the Examiner notes that the unfused powder has interstices between them since they are not joined and the connection of these interstices allow for the gas to penetrate and thus these connections are interpreted as cracks that progressing through loose powder that allow the flow of the gas, [FIG. 4] note that gas is in contact with both loose powder 11 and object 3, thus cooling both of them}, 
wherein the powder material comprises crystalline resin, and the crack is formed by shrinkage of the un-fused portion {[0020] note the use of polyamide or nylon that according to instant specification paragraph [0028] is considered a crystalline resin}.
The Examiner notes that since OBERHOFER discloses the same method steps on the same crystalline resin and its sintered/un-fused material in substantially the same way, shrinkage of the un-fused portion inherently occurs and thus a crack can be formed in addition to the interstices of the powder described above.
Notably, the applicant’s specification does not specify any additional method steps that results in the shrinkage and/or crack formation. If applying the same method steps in substantially the same way to substantially the same material does not inherently result in the shrinkage/crack as claimed, then a question of scope of enablement and/or omitting essential method limitations can be brought for this claim.
and wherein the fluid is introduced through the channel in a case where an internal temperature of the un-fused portion of the powder material after completion of building falls down below a recrystallization temperature of the crystalline resin {[0021] note introducing gas after completion of the built, the Examiner also notes that the non-solidified powder never reached its softening temperature since it remained un-fused, thus its temperature always remained below the recrystallization temperature, thus gas is introduced when the temperature of unfused powder was below its recrystallization temperature}.
Regarding claim 4, OBERHOFER discloses wherein the channel includes one or more pressure measurement units to measure a pressure of the fluid and one or more flow rate controllers to control a flow rate of the fluid, and the pressure measurement unit and the flow rate controller control to suppress introduction of the fluid having a prescribed pressure or a pressure higher than the prescribed pressure into the crack progressing in the powder material through the channel {[0019] note the adjustment of compressed air to control the strength of air stream (or pressure), thus controlling pressure, [0021] note adjustment of pressure of air that indicates an inherent measurement and control of pressure, [0034] note control of pressure and flow rate of the gas that inherently indicate flow rate measurement, note that suppressing is interpreted as control, since in case the flow rate needs to be decreased}.
Regarding claim 6, OBERHOFER discloses wherein a temperature controller for controlling the temperature of the fluid introduced through the channel to a crack progressing in the powder material is provided in the channel {[0019] note the gas temperature control}.
Regarding claim 7, OBERHOFER discloses wherein a worktable capable of moving up and down is provided in the working region, the manufacturing object is built on the worktable by the building and the channel includes a channel upper end and a channel lower end with the channel upper end being attached to the worktable, and one end of the channel upper end is configured to be able to be connected to one end of the channel lower end via a connecting portion installed between the channel upper end and the channel lower end in accordance with an up/down position of the worktable {[FIG. 1] 4/5 is the worktable that object 3 is being built on and the double arrow shows that the worktable can move up/down, [FIG. 5] 600 is the upper channel that is in communication with the worktable and this upper channel is inherently connected to lower channel (not shown) that has to be connected to a source of gas or air}.
Regarding claim 8, OBERHOFER discloses wherein the fluid discharge path through which the fluid introduced from the channel into the working region can be discharged to the outside of the working region is formed {[FIG. 2] 56 is the fluid discharge path that goes outside of the working region}.
Regarding claim 9, OBERHOFER discloses wherein a filter to separate the powder from the fluid is provided in the middle of the fluid discharge path {[0022]}.
Regarding claim 10, OBERHOFER discloses An additive manufacturing method of build a manufacturing object by building of repeating formation of one of a sintered portion or a fused portion by selectively heating a thinly developed powder material within a working region on the basis of drawing data derived from three-dimensional data of the manufacturing object and further formation of a new thin layer on one of the sintered portion or the fused portion {see section 112(b) above for thinly and thin, [abstract], [0035] note CAD data, [FIG. 1] see the layer wise manufacturing}, 
the additive manufacturing method comprising: providing one or more channels connecting the inside and the outside of the working region {[0034], [FIG. 4] 500 are channels and note the arrows going in and out of working region 300}; 
and introducing a fluid into a crack progressing into an un-fused portion of the powder material through the channel after completion of building to forcibly cool one of the sintered portion or the fused portion, and the un-fused portion of the powder material {[0021] note cooling after completion of the built, note the powder material that is non-solidified that is interpreted and un-fused, also the Examiner notes that the unfused powder has interstices between them since they are not joined and the connection of these interstices allow for the gas to penetrate and thus these connections are interpreted as cracks that progressing through loose powder that allow the flow of the gas, [FIG. 4] note that gas is in contact with both loose powder 11 and object 3, thus cooling both of them}, 
wherein the working region includes a worktable capable of moving up and down, the manufacturing object being built on the worktable by the building {[FIG. 1] 4/5 is the worktable that object 3 is being built on and the double arrow shows that the worktable can move up/down}, 
the working region includes one or more channels connecting the inside and outside of the working region {see claim objection, this is a repeat}, 
the method further comprises: providing a storage capable of storing the working region and includes one or more intra-storage channels connecting the inside and outside of the storage, storing the working region, the worktable, and the channel in the storage after completion of building {[FIG. 2] 50 is the storage that hold the worktable 4/5, note the channel was discussed above and is part of 4/5 (not shown here), and the work region above 4/5, 55/56 are intra-storage channels connecting the inside and outside of the storage}, 
controlling to connect the channel with the intra-storage channel via an intra-storage connecting portion {note section 112(b) above, [FIGs. 2 and 4] note that when 5/500 is located inside 50 the channel 500 will be connected to channel 56 through the connecting portion 53 is that is located at the very beginning of channel 56}, 
and introducing a fluid into a crack progressing into an un-fused portion of the powder material from the outside of the storage through the channel to forcibly cool one of the sintered portion or the fused portion, and the un-fused portion of the powder material {see claim objection, this is a repeat}, 
wherein the powder material comprises crystalline resin, and the crack is formed by shrinkage of the un-fused portion {[0020] note the use of polyamide or nylon that according to instant specification paragraph [0028] is considered a crystalline resin}.
The Examiner notes that since OBERHOFER discloses the same method steps on the same crystalline resin and its sintered/un-fused material in substantially the same way, shrinkage of the un-fused portion inherently occurs and thus a crack can be formed in addition to the interstices of the powder described above.
Notably, the applicant’s specification does not specify any additional method steps that results in the shrinkage and/or crack formation. If applying the same method steps in substantially the same way to substantially the same material does not inherently result in the shrinkage/crack as claimed, then a question of scope of enablement and/or omitting essential method limitations can be brought for this claim. 
and wherein the fluid is introduced through the channel in a case where an internal temperature of the un-fused portion of the powder material after completion of building falls down below a recrystallization temperature of the crystalline resin {[0021] note introducing gas after completion of the built, the Examiner also notes that the non-solidified powder never reached its softening temperature since it remained un-fused, thus its temperature always remained below the recrystallization temperature, thus gas is introduced when the temperature of unfused powder was below its recrystallization temperature}.
Regarding claim 11, OBERHOFER discloses wherein the storage is available as a working region for extracting the manufacturing object {[FIG. 2]}.
Regarding claims 12 and 13, OBERHOFER discloses wherein the fluid discharge path through which the fluid introduced through the channel into the working region can be discharged to the outside of the working region is formed {[FIG. 2] 56 is the fluid discharge path that goes outside of the working region}.
Regarding claims 14 and 15, OBERHOFER discloses wherein a filter to separate the powder from the fluid is provided in the middle of the fluid discharge path {[0022]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHOFER as applied to claim 1 above, and further in view of BULLER (US-2017/0129052), hereinafter BULLER.
Regarding claims 2 and 5, OBERHOFER discloses all the limitations of claim 1 as discussed above. OBERHOFER further discloses and providing a flow rate controller in the channel to control the flow rate of the fluid {see claim 6 above}.
OBERHOFER, however, is silent on a temperature measurement unit to measure an internal temperature of the un-fused portion of the powder material after completion of building and relate that to the flow controller. 
In the same field of endeavor that is related to 3D printing, BULLER discloses further comprising measuring the internal temperature of the un-fused portion of the powder material after completion of building (claims 2 and 5) {[0272] note the presence of cooling member similar to OBERHOFER as disclosed above, [0273] note temperature control, [0282] note the sensor for detecting the temperature after completion}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incoprtated the temperature measurement/control of BULLER in the method of OBERHOFFER.
As disclosed by BULLER, the advantage of the temperature control is that maximum temperature of heat absorbing as well as minimum temperature of heat cooling can be established using this method {[0273]}. Furthermore, as OBERHOFER teaches that cooling is performed in a controlled manner {[0021], [0035]}, an artisan would have been highly motivated to look to prior art to determine an approach to measuring and controlling the bed temperature. Such prior art is BULLER.
Regarding the remainder limitation of claim 5 (“wherein the flow rate controller increases the flow rate of the fluid to be introduced through the channel in accordance with a decrease in the internal temperature in a case where the temperature measurement unit measured the decrease in the internal temperature”), the Examiner notes that as discussed above under claim 6, OBERHOFER teaches the control of flow during cooling that may include increase or decrease of the flow based on gas temperature. Once the bed temperature measurement/control of BULLER is incoprtated the method of OBERHOFER, it would have been obvious to one of ordinary skill in the art to have incorporated this new temperature measurement in the flow controller of OBERHOFER, since already gas temperature measurement is included in this flow control scheme.
Regarding claim 3, OBERHOFER discloses all the limitations of claim 1 as discussed above. As discussed above (see claim 1), OBERHOFER also discloses that fluid is introduced in the working region after completion of built and when the temperature of the un-fused powder is below recrystallization temperature. 
OBERHOFER, however, is silent on a database which accomplishes the estimation of the elapsed time to completion of the build and a recordation of the lamination height.
In the same field of endeavor that is related to 3D printing, BULLER discloses further comprising providing a database having recorded a lamination height and an elapsed time from the completion of building during which the crack of the powder material progresses at the lamination height, wherein the elapsed time from the completion of building during which the crack of the powder material progresses is estimated on the basis of the database from the lamination height by the building, and the fluid is introduced through the channel when the elapsed time arrives {[0296] note the control-model to estimate various parameters (time and lamination height and completion of built), control model inherently has a database}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incoprtated the control-model/database of BULLER in the method of OBERHOFFER.
The advantage of this control-model, as disclosed by BULLER is that it can track the progress of various parameters so that the conclusion of built can be determined and the cooling phase can be established {[0294]}.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 15/980,826 (hereinafter APPL’826). Although the claims at issue are not identical, they are not patentably distinct from each other. The Examiner notes that APPL’826 is directed to an apparatus whereas the instant application is directed to a method. However, the apparatus limitations of claim 1-15 of APPL’826 rather similarly recites the same limitation of the method claims of the instant application. It would have been obvious to one of ordinary skill in the art to have arrived at the method claims of the instant invention based on the apparatus claims of APPL’826. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748